                             Case 3:20-cv-03641-LB Document 11 Filed 09/24/20 Page 1 of 3



                    1      LEXINGTON LAW GROUP
                           Howard Hirsch, State Bar No. 213209
                    2      503 Divisadero Street
                           San Francisco, CA 94117
                    3      Telephone: (415) 913-7800
                           Facsimile: (415) 759-4112
                    4      hhirsch@lexlawgroup.com
                    5      Attorney for Plaintiffs
                           ALEX WELLINS and
                    6      MIKE MILLER
                    7

                    8

                    9

                  10                              UNITED STATES DISTRICT COURT FOR THE
                  11                                  NORTHERN DISTRICT OF CALIFORNIA
                  12

                  13
                           ALEX WELLINS and MIKE MILLER, on behalf                       Case No. 3:20-CV-03641-LB
                  14       of themselves and all others similarly situated,
                  15                                 Plaintiffs,                         NOTICE OF DISMISSAL OF
                                                                                         COMPLAINT
                  16              v.
                  17       LOCKN’ LLC,
                  18                                 Defendant.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R

                                       WELLINS & MILLER V. LOCKN’ LLC – 3:20-CV-03641-LB – NOTICE OF DISMISSAL WITH PREJUDICE
                              Case 3:20-cv-03641-LB Document 11 Filed 09/24/20 Page 2 of 3



                    1             Pursuant to Fed. R. Civ. P. 41(A)(1)(a)(i), Plaintiffs Alex Wellins and Mike Miller hereby
                    2      dismiss all causes of action in the complaint against Defendant Lockn’ LLC with prejudice.

                    3

                    4
                                                                             /s/Howard Hirsch
                    5
                                                                             Howard Hirsch, State Bar No. 213209
                    6                                                        503 Divisadero Street
                                                                             San Francisco, CA 94117
                    7                                                        Telephone: (415) 913-7800
                                                                             Facsimile: (415) 759-4112
                    8                                                        hhirsch@lexlawgroup.com

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                               -1-
                                      WELLINS & MILLER V. LOCKN’ LLC – 3:20-CV-03641-LB – NOTICE OF DISMISSAL WITH PREJUDICE
          Case 3:20-cv-03641-LB Document 11 Filed 09/24/20 Page 3 of 3




 1
                                   CERTIFICATE OF SERVICE
 2                 Alex Wellins et al., v Lockn’ LLC. – Case No. 3:20-CV-03641-LB
            UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
 3                                           CALIFORNIA

 4   I declare that:
 5           I am employed in San Francisco County, California. I am over the age of 18 years and not
 6   a party to the within cause; my business address is 503 Divisadero Street, San Francisco, CA
     94117. My electronic notification address is apearson@lexlawgroup.com.
 7
             On September 24, 2020, I served true copies of the following documents:
 8
                       NOTICE OF DISMISSAL OF COMPLAINT
 9
10          On this date, I transmitted a PDF version of the document(s) listed above via email to the
     following email address(es):
11
     Jordan Goldstein. Esq.
12   Lockn’ General Counsel
     104 W 29th Street, 11th Floor
13   New York, NY 10001
14   jordan.goldstein@daygloventures.com

15
            I declare under penalty of perjury that the foregoing is true and correct, and that this
16   declaration was executed on September 24, 2020, at San Francisco, California.
17
18
                                        Signed: /s/Owen Sutter_________
19                                                 Owen Sutter

20
21
22
23
24
25
26
27
28
                                                      -1-
                                          CERTIFICATE OF SERVICE
